DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-15 in the reply
filed on 27 June 2022 is acknowledged.
Claims 1-9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 June 2022.

Information Disclosure Statement
The information disclosure statement filed 27 June 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the NPL No. 6, “Chinese Office Action Dated November 30, 2021” reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 62 in para. 0057.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “85” has been used to designate both body portion and axis (paras. 0082-0083), and reference character “57” has been used to designate both splint and cavity (paras. 0091-0092).  
The drawings are objected to because:
 figure 4 has different embodiments within one figure 4.  Each embodiment in figure 4 should be labeled as Fig 4a, 4b, 4c, and 4d, and include a brief description of each of the drawings in the specification.
Reference numerals 75 and 76 (or arrows) are not clearly defined in figure 5c.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in [0093] “rod 59” is misspelled as “rod 50”.
In [0034] each figure 5A - 5D should be described separately.
In [0033] to [0036] and [0038] to [0048] does not have enough description of the mentioned drawings.  For example, in [0033] and [0034] to briefly mention the type of rods shown in figure 4, a rod having a hook and deformations transversely from longitudinal axis, a rod having a hook and grooves from longitudinal axis, a rod having a hook and annular flanges, etc. along these lines.  In [0038], it is not clear from the brief description how different is this splint rod from the ones shown in the previous figures. For example, in [0038] to briefly mention the splint rod of fig. 9 is a schematic elevated view of a splint rod with an aperture for a settable substance and an angled body. In [0039]-[0042], the description should be more descriptive as to what is showing, like the isometric view is showing the bottom, the top, etc. of the splint rod.  
Appropriate correction is required.  

Claim Objections
Claims 13 is objected to because of the following informalities: “claim 10, said” is grammatically incorrect. A suggested correction is “claim 10, wherein said”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 14 are indefinite because the claims lack a transitional phrase as part of claim construction.  See MPEP 2111.03 and 2163(2)(A)(1). 
Regarding claim 14, the phrase "such as" renders the claim indefinite because the scope of the claim is unclear where the metes and bounds of the claim are clearly set forth.  The claim set forth a broad term “a tensioning member” and then goes on to the specifics of elastic bands, chain, or thread. See MPEP § 2173.05(d).  The claim is further indefinite because the language in lines 5-6 is confusing because the longitudinal axis should go through the main body in order to have symmetry, and not the main body being parallel to the longitudinal axis.  Geometrically, the longitudinal axis passes through the center of a 3D body. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al (U.S. Publication 2015/0044625 A1).

    PNG
    media_image1.png
    381
    672
    media_image1.png
    Greyscale

In regards to claim 10, Lai et al discloses an orthodontic splint (figs. 4-5) formed of rigid material so as to resist deformation (paras. 0006, 0031), and to be fixed to a pair of adjacent teeth (130, 132), so as to extend therebetween, the splint being longitudinally elongated so as to have a longitudinal axis and longitudinally spaced opposite end portions (102’, 104’), each end portion being attachable to a respective one of the teeth by a settable material (para. 0028, 0051, 0054), wherein each end portion includes a surface facing in a predetermined direction (para. 0042, “cover essentially all of the lingual surfaces of the teeth”), said predetermined direction having a direction component parallel to said longitudinal axis so as to be engaged by the settable material when set (direction components in annotated fig. 4), and therefore resist relative movement between each end portion and to which each end portion is respectfully attached (para. 0042).  
In regards to claim 11, Lai et al discloses an orthodontic splint wherein the splint is a bar (120’, para. 0042).
In regards to claim 12, Lai et al discloses an orthodontic splint of claim 10, wherein said predetermined direction is generally parallel to said longitudinal axis (direction components in annotated fig. 4).  
In regards to claim 13, Lai et al discloses an orthodontic splint (figs. 4-5) wherein said predetermined direction includes a component generally transverse of said axis (transverse components in annotated fig. 4).  
In regards to claim 14, Lai et al discloses an orthodontic splint (figs. 4-5) Amdt. dated June 27, 2022Response to Restriction Requirement of April 25, 2022formed of rigid material so as to resist deformation (paras. 0006, 0031) to be fixed to a pair of adjacent teeth (130, 132) so as to extend therebetween, the splint being longitudinally elongated so as to have a longitudinal axis (see longitudinal axis in annotated fig. 4) and longitudinally spaced end portions (102’, 104’), each end portion being adapted to be attached to a respective one of the teeth by a settable material (para. 0028, 0051, 0054), and wherein the splint further includes an elongated main body (120’, para. 0042) extending generally longitudinally parallel to said longitudinal axis, and a projection (projection in annotated fig. 4) extending from said body providing for attachment to the splint of a tensioning member such as elastic bands or chain to extend to a further tooth (para. 0037).  
In regards to claim 15, Lai et al discloses an orthodontic splint (figs. 4-5) wherein the projection (projection in annotated fig. 4) is a hook so as to provide a recess between the hook and the body (see fig. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY N HUYNH/            Examiner, Art Unit 3772 

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772